*1249ORDER
This is common-law certiorari where the petitioners seek a review of the grant by the Westerly Town Council of an application for a license to operate a parking lot for a period of one year, the period having expired on May 1, 1979. On December 7, 1979, the petitioners appeared before us in response to our order to show cause why their petition should not be dismissed on the ground of mootness because the one-year life of the license had already expired. We also questioned the insufficiency of the record that purported to show the deliberations of the council during the meeting when it approved the license application. Despite the petitioners’ protestations to the contrary, no cause was shown. Consequently, it is hereby ordered that the petition for
certiorari be dismissed. This court also suggests that in the event review of license issuance is sought in the future, the litigants expend every effort to compile and preserve a record that will give a reviewing authority an accurate and reasonably full recitation of what transpires, including the council’s considerations about the advisability of summertime parking lots and the applicants’ compliance with the various town and state requirements. .